DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 13-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charny (Pub No 20060262720).

Regarding claim 1 and 13 and 25,
 	Charny Embodiment A teaches a method in an electronic device for handling packets in a communications network, the method comprising: 
 	at a first end of a queue in the electronic device, determining admission of a first packet to the first end of the queue based on a length of the first packet, wherein when the admission of the first packet would cause the queue to become full, (interpreted as In order to determine if the threshold is exceeded, either packets or bytes may be tracked, see para [0025]-[0029]) the admission is further based on a packet value of the first packet and a data structure tracking packet value distribution of packets in the queue; and  (interpreted as precedence level see para [0025] -[0029])
 	(interpreted as when a newly arrived packet exceeds the threshold, drop a lower precedence packet that is already queued, and add the newly arrived packet to the tail of the actual (or emulated) FIFO queue, see para [0025] -[0029]. Also see ahead of other packets of the same (high) precedence in the FIFO, see para [0039]).
  	Charny Embodiment B teaches second end of the queue (interpreted as the lower 
precedence packet that is being dropped… may be ahead of other packets of the same (high) precedence in the FIFO, see para [0039]).
 	It would have been obvious to one of ordinary skill to combine the FIFO system taught by Charny Embodiment A with the dropping of packets at the end of the queue as taught by Charny Embodiment B since it would have been an obvious to allow dropping of lower value packets anywhere in the buffer. 

Regarding claim 2 and 14,
 	Charny teaches the method of claim 1, wherein the data structure comprises a first histogram of first bytes of packets to be processed, and wherein the first bytes of packets are distributed per packet values (interpreted as per-precedence linked lists are maintained to keep track of virtual per-precedence queues inside the FIFO, see para [0031]).

Regarding claim 3 and 15,
 	Charny teaches the method of claim 2, wherein the data structure further comprises a second histogram of second bytes of packets to be dropped, and wherein the second bytes of packets are distributed per packet values (interpreted as operation once a packet to be dropped is identified, while maintaining the per-precedence virtual queues make finding the packet to drop an O(1) operation as well. It should be noted that it does not matter exactly which lowest active precedence packet is dropped, see para [0034])

Regarding claim 4 and 16,
 	Charny teaches the method of claim 3, wherein determining the admission comprises:
 	when the packet value is higher than a minimum packet value in the first histogram, moving as many bytes with the minimum packet value as needed from the first histogram to the second histogram to accommodate the first packet (interpreted as If it is of the lowest active precedence, the packet is dropped (steps 210 and 212). Otherwise the packet at the head (or tail) of the lowest active precedence packet list is dropped from the FIFO and the newly arrived packet is added to the tail of the FIFO, see para [0033]).

 Regarding claim 5 and 17,
 	Charny teaches the method of claim 2, wherein the queue is determined to be full when a sum of packet lengths corresponding to packet values in the first histogram is over a threshold. (interpreted as In order to determine if the threshold is exceeded, either packets or bytes may be tracked, see para [0025]. Also see length of FIFO scoreboard < Threshold, see para [0057] fig. 4.)

Regarding claim 6 and 18,
 	Charny teaches the method of claim 1, wherein determining the admission comprises:
 	when the packet value is equal to or lower than a minimum packet value in the first histogram, denying the first packet from admitting to the queue. (interpreted as When a new packet arrives to an already full schedule, and it is the lowest precedence of all packets already queued, the packet is dropped (steps 410 and 412), see para [0058]).

Regarding claim 7 and 19,
 	Charny teaches the method of claim 1,    further comprising:
removing the second packet from the queue upon the second packet being served (interpreted as serve packets in FIFO order, see para [0026]. It is implicit that serving packets remove from from the queue FIFO first in first out).

Regarding claim 8 and 20,
 	Charny teaches the method of claim 1, wherein the packet value indicates drop precedence of the first packet (interpreted as When a new packet arrives to an already full schedule, and it is the lowest precedence of all packets already queued, the packet is dropped (steps 410 and 412), see para [0058]).

Regarding claim 21,
 	Charny teaches the electronic device of claim 13, wherein the packet value is embedded within the first packet (interpreted as As a particular example, the precedence may be conveyed in the Diffserv field of the IP packet header see para [0023]).

Regarding claim 22,
 	Charny teaches the electronic device of claim 13, wherein the packet value is mapped to the first packet in the electronic device (interpreted as The precedence level of each packet is determined for each packet and assigned by the user agent 102, see para [0023]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        /OMER S MIAN/Primary Examiner, Art Unit 2461